DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/11/2022 has been entered.  Claims 5-6 and 17 have been canceled.  Claims 1-4, 7-16 and 18-28 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that “the chromium-based layer (C) consist essentially of chromium”, however, it is noted that claim 4 depends upon claim 1 which has been amended to recite “a single layer (C) consisting essentially of chromium” such that claim 4 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites that “an optical thickness of the second dielectric layer (L1) is between 70 and 200nm”, however, claim 27 depends upon claim 1 which has been amended to recite, “a second dielectric layer having an optical thickness of from 95nm to 200nm which is a low refractive index dielectric layer (L1)” and hence claim 27 extends the optical thickness range beyond the range required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2-4, 13-15, 18-19, 21-22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-3, 13-15, 18-19, 21-22 and 27 recite the limitation “the single chromium-based layer (C)” and similarly, claim 4 recites the limitation "the chromium-based layer (C)", however, given that claim 1 from which the above claims depend, has been amended to delete the “chromium-based” limitation, there is insufficient antecedent basis for this limitation in dependent claims 2-4, 13-15, 18-19, 21-22 and 27.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 2,519,722).  Turner discloses a metallic mirror comprising a stack of superposed, light-transmitting dielectric layers having alternating low/high indices of refraction, respectively, to improve the reflectivity of the metallic mirror so that metals with a lower reflectivity than silver but with better mechanical strength and chemical resistance than silver may be utilized, such as aluminum, rhodium, and an INCONEL nickel-chromium alloy; wherein the metallic mirror may be a first surface mirror as shown in Fig. 1 with a stack of alternating low/high refractive index films (12,13,14,15) deposited on a metal reflector layer (10), or a second surface mirror (as in the instantly claimed invention) with a stack of alternating high/low refractive index films (21,22,23,24) deposited on a transparent plate (20) and an opaque layer (25) of metallic material deposited on film (24) which will reflect light rays which pass through the transparent plate (20) and the pairs of transparent films (21,22) and (23,24) (reading upon and/or suggesting a light transmission of at most 2% given that the metallic layer (25) is “opaque”), wherein a coating of lacquer or varnish (26) may be applied on the opaque metallic layer (25) to protect the metallic layer (25) from corrosion or abrasion, as shown in Fig. 3 (Col. 1; Col. 3, lines 2-17; Col. 4, line 70-Col. 5, line 19; Figs. 1-3).  Turner discloses that titanium oxide (as in instant claims 7 and 9, and falling within the n range of 2.1-2.8 of instant claim 1) may be utilized for the high/higher refractive index layers, and that the low/lower refractive index layers “may be formed of any of the commonly used anti-reflection film materials such as cryolite, magnesium fluoride and other metallic fluorides” (Col. 1, lines 45-50; Col. 3, lines 38-50; Col. 5, lines 1-19), wherein the Examiner notes that MgF2 has a refractive index n at 550nm of 1.38 (close to the claimed 1.4 endpoint) while other known “commonly used anti-reflection” metallic fluorides (e.g. CaF2, n=1.43) have a refractive index within the claimed range of 1.4-1.8 at 550nm, and given that SiO2 is a known, functionally equivalent, commonly used anti-reflection film material of low refractive index falling within the claimed refractive index range (and reading upon the claimed (L1) and (L2) of instant claims 8, 10, 12, and 14), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize SiO2 or a low refractive index dielectric metallic fluoride material having a refractive index within the claimed range in the invention taught by Turner given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Turner also discloses that each layer or film of the stack may be deposited so that each has approximately the thickness of a quarter wave length of light in the portion of the spectrum from about 500nm to 600nm, wherein the quarter wave films must be controlled as to thickness to about ± 5%, and thus Turner provides a clear teaching that the dielectric layers of alternating high/low refractive material in the second surface configuration including the second dielectric layer, e.g. layer (22) reading upon the claimed (L1), may have a thickness ranging from about 125nm to 150nm ±5%, reading upon the claimed optical thickness range of from 95nm to 200nm as recited in instant claim 1 for (L1) based upon the above refractive indices (as well as the optical thickness ranges of instant claims 16, 18, 19 and 27); and thereby also clearly teaching and/or suggesting that the two high refractive index layers (21) and (23) may each vary within the above range and/or by 5% such that the claimed (H2) optical thickness of 95% of (H1) would have been obvious to one having ordinary skill in the art based upon the teachings of Turner.
Hence, Turner discloses a second surface mirror or coated substrate having a layer structure (20)/(21)/(22)/(23)/(24)/(25) reading upon the claimed coated substrate and layer structure of (S)/(H1)/(L1)/(H2)/(L2)/(C), respectively, and with dielectric layer materials as in the claimed invention as recited in instant claims 1-3, 7-10, 12, 14, 16, 18-22, and 27, and the “opaque” metallic layer (25) providing a light transmission of the coated substrate reading upon and/or rendering obvious the claimed light transmission of at most 2% as instantly claimed, and although Turner discloses that the reflectivity of white light over a relatively wide wavelength band is increased utilizing the alternating stack of layers such that the relation between the reflectance and wave length of reflected light for the metallic reflector of the invention is generally indicated by curve B in Fig. 2, with the reflectivity of aluminum for white light increasing from about 92% to about 99% suggesting a reflectance of greater than 50% as in the claimed invention, and that the invention may be utilized to increase the reflectivity of reflecting surfaces of various types of metals and alloys including a nickel/chromium alloy (Col. 1, lines 50-57; Col. 3, lines 9-18; Col. 4, lines 4-8), Turner does not specifically disclose that the metallic layer consists essentially of chromium with the resulting mirror having a glass-side and a coating-side light reflectance of greater than 50% as instantly claimed.  However, given that Turner does not limit the reflective metal or reflective metal alloy to be utilized as the opaque layer (25) of metallic material that will reflect any light passing through the transparent plate (20) and pairs of transparent films (21,22) and (23,24), and specifically discloses the use of a nickel/chromium alloy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any reflective metal or reflective metal alloy typically utilized in the art including nickel or chromium separately or alone such that the claimed single layer (C) consisting essentially of chromium as in instant claims 1 and 4 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results; and given that a chromium film in a thickness to provide an “opaque” layer, i.e. 0% light transmission, would have a thickness reading upon and/or rendering obvious the thickness range of instant claims 15 and 27 and a visible light reflectance of greater than 50% as in instant claim 1, the claimed invention as recited in instant claims 1-4, 7-10, 12, 14-16, 18-22, and 27 would have been obvious over the teachings of Turner given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum film thickness(es) to provide the desired optical properties for a particular end use.
With regard to instant claims 11 and 13, although Turner discloses the use of titanium oxide for the high/higher refractive index layers, Turner does not disclose the use of TixZryOz as instantly claimed.  However, Turner does not specifically limit the high/higher refractive index layer to any specific material and given that zirconium oxide is a known functionally equivalent high refractive index material to titanium oxide utilized in the art as well as mixtures thereof, in the absence of any clear showing of criticality and/or unexpected results, the claimed mixed oxide of titanium and zirconium would have been obvious to one having ordinary skill in the art based upon the teachings of Turner given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claims 23 and 24, Turner discloses that with respect to the second surface mirror as discussed above, a protective coating (26) of lacquer or varnish may be provided over the metallic film (25) to protect the metallic film (25) against damage from corrosion or abrasion but does not specifically teach a protective layer comprising a material as recited in instant claim 23 having a geometric thickness as recited in instant claim 24.  However, given that Turner also discloses that in the first surface mirror, the transparent dielectric films not only increase reflectivity but also serve to protect the metallic mirrors against abrasion and chemical attack (Col. 1, lines 52-56), it would have been obvious to one having ordinary skill in the art to provide at least one of such films as an alternative protective layer in the second surface mirror embodiment thereby eliminating the need to utilize additional materials and/or to include a drying/curing step for a lacquer or varnish protective coating.  Hence, the use of aluminum oxide which is specifically disclosed by Turner as a suitable film material (Col. 3, lines 44-46) and/or the use of silicon oxide which as discussed above would have been obvious low refractive index material and thus obvious as a protective layer thereby rendering instant claim 23 obvious over the teachings of Turner, and any geometric thickness thereof to provide desired protective properties including on the same order of magnitude as utilized for the films in the stack would have been obvious to one skilled in the art and would render instant claim 24 obvious over the teachings of Turner.  Thus, in the absence of any clear showing of criticality and/or unexpected results, the invention as recited in instant claims 23 and 24 would have been obvious over the teachings of Turner given that it is given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claim 25, given that Turner discloses that reflectivity of glass with just a low/high stack, e.g. without a reflective metal layer, can provide a peak reflectance of 88% in a manner as shown by curve A in Fig. 2, and that reflectivity of the metallic mirror whether first surface or second surface is increased by the low/high stack as discussed above, the claimed invention as recited in instant claim 25 would have been obvious over the teachings of Turner when utilizing chromium as an obvious metal for the opaque metal layer, as discussed in detail above with regard to instant claim 1, given the reflectivity of opaque chromium and the reflectivity of the stack.  Additionally, one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum number of alternating high/low pairs to provide the desired reflectivity or increase in reflectivity for a particular end use wherein as the number of pairs increases, the reflectivity increases and thus the claimed invention as recited in instant claim 25 would have been further obvious over Turner.
With regard to instant claims 26 and 28, although Turner does not disclose the claimed properties, given that the coated article taught and/or suggested by Turner as discussed in detail above has the same layer structure, layer materials and layer thicknesses as in instant claim 1 as discussed in detail above, it would have been obvious to one having ordinary skill in the art to reasonably expect the reflective metal mirror taught by Turner to be “temperable” and have a light transmission after heat treatment as recited in instant claim 26, and also exhibit CIELAB a* and b* coordinates on the glass side as recited in instant claim 28 given that the color of the reflector is dependent upon the layer materials and thicknesses thereof.  Alternatively, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum thicknesses of the layers to provide the desired color for a particular end use wherein a neutral color as in instant claim 28 (e.g. a* and b* close to zero) would have been obvious to one having ordinary skill in the art particularly given that Turner discloses reflecting “white light” over the broad wavelength range for visible light utilizing the reflective metal mirrors (Entire document).
Claims 1-4, 7-16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US2006/0209566), for generally the reasons recited in the prior office action and restated below, wherein with respect to the amended claims, it is again noted that Koike clearly discloses that the reflective metal layer (A) may be chrome thereby clearly teaching and/or suggesting “a single layer (C) consisting essentially of chromium” as recited in amended claim 1 and similarly in instant claim 4, given that Koike specifically recites in Paragraph 0034 that “[i]n addition to silver, known metal layers having high reflectance such as gold, aluminum, chrome, nickel and the like can be used” (emphasis added); and with regard to the amended (L1) thickness, Koike discloses that the thickness of the (B) layer in contact with the metal layer (A) is controlled so that the thickness thereof is within a range of 0.7λ/8nL to 1.3λ/8nL when the set wavelength of visible light is defined as λ, with no specific limitations on the set visible wavelength λ other than being according to applications of the reflector, e.g. intended end use of the reflector (Paragraph 0045-0046), such that when the wavelength λ of interest is set to 550nm, e.g. the most contributing to the luminance reflectance as disclosed by Koike and utilized in the working examples, Koike discloses an optical thickness range of about 48nm to about 89nm which is close to the claimed endpoint of 95nm for (L1) for the Koike D/C/B/A configuration and claimed endpoint of 90nm for (L2) in the configuration of D/C/B/C/B/A (e.g. (L2) being the layer (B) in contact with the metal layer (A) in this configuration), while when the wavelength λ of interest is set to 600nm (a typical set wavelength of interest in the art) Koike discloses an optical thickness range of 52.5nm to 97.5nm overlapping both of the claimed optical thickness ranges.  Koike also clearly discloses that the optical thickness of the (B) layer in contact with the metal layer (A) affects the reflectance properties of the reflector, wherein “[w]hen the thickness of the low refractive index thin film layer (B) is too far from the above range [i.e. 0.7λ/8nL to 1.3λ/8nL], the reflectance of the first reflector is insufficient in some cases” (Paragraphs 0051-0052), as also clearly evidenced by the examples wherein Example 11 at an optical thickness of 89.375nm (1.3λ/8) provides a reflectance of 98% at 550nm while a comparative example with an optical thickness of about 93nm (1.35λ/8) provides a lower reflectance of 97% at 550nm and another comparative example at an optical thickness of 137.5nm (λ/4) provides a further lower reflectance of 96% at 550nm (Examples).  Hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as amended would have been obvious over the teachings of Koike given that per MPEP § 2144.05, a prima facie case of obviousness exists even when the claimed ranges do not overlap with the prior art but are merely close.
As discussed in the prior office action, Koike discloses a first reflector provided on a supporting base (D) having a configuration of D/C/B/A (e.g. as in Fig. 2) or D/C/B/C/B/A, wherein (D) is a transparent supporting base, (C) is a high refractive index thin film layer, (B) is a low refractive index thin film layer, and (A) is a metal thin film layer of silver or known metal layers having high reflectance such as gold, aluminum, chrome, and nickel (reading upon the claimed chromium-based layer (C) of instant claims 1 and 4); wherein the low refractive index thin film layer (B) and the high refractive index thin film layer (C) are laminated at a specific thickness, as discussed above, in a specific order so that superior reflection-increasing function is exhibited, resulting in exhibiting high reflectance exceeding the reflectance value of the metal layer (A) alone, with preferred reflectance values being not less than 99%, particularly preferably not less than 100% in comparison and contrasted to aluminum oxide (Abstract; Paragraphs 0027, 0034 and 0039), thereby suggesting a light transmittance approaching zero and thus rendering the claimed at most 2% obvious over the teachings of Koike, particularly given that Koike discloses that the metal layer thickness may range from 50 to 10,000nm wherein at the higher thicknesses, the metal layer such as of chrome would be opaque or non-transparent (Paragraphs 0035-0036), and given that Koike discloses the use of a transparent glass supporting base (D) that has a transmittance of visible light of preferably not less than 90%, also clearly teaching and/or suggesting a glass-side and coating-side light reflectance greater than 50% as recited in amended claim 1.
Koike discloses that the set wavelength of visible light is preferably 550nm given that a wavelength of 550nm is most contributing to the luminous reflectance; wherein at said wavelength, the low refractive index thin film layer (B) has an index of refraction nL of not less than 0.5 and not more than 2.0, preferably 1.0 to 1.8, with silicon dioxide and aluminum oxide preferred; while the high refractive index thin film layer (C) has a refractive index nH of higher than the refractive index nL of the low refractive index thin film layer (B), preferably of not less than 1.6 and not more than 4.0, or preferably 1.8 to 3.5 and more preferably 2.0 to 3.0, with titanium oxide and indium oxide preferred (Paragraphs 0046-0050 and 0064-0066) reading upon the claimed first and second dielectric layers of high and low refractive index as instantly claimed.  Koike discloses that when the reflector is a reflection-increasing reflector, the refractive index nH of the high refractive thin film layer (C) is required to be higher than the refractive index nL of the low refractive index thin film layer (B) by a difference of preferably not less than 0.3, more preferably from 0.6 to 1.6 (Paragraph 0075), with an example utilizing silicon dioxide having a refractive index of 1.43 at 550nm as the low refractive index layer and titanium dioxide having a refractive index of 2.50 at 550nm as the high refractive index layer (Examples), reading upon the claimed second and first dielectric layers, respectively, as recited in instant claims 1, 7-10, and 12.  Hence, given that Koike clearly discloses an embodiment of D/C/B/A (e.g. Fig. 2) such that there is single metal layer that may be metal layer of chrome, e.g. consisting essentially of chromium, and only one high refractive index layer is present and in direct contact with the low refractive index layer (as in instant claim 20) such that a third dielectric layer is not present, the teachings of Koike render the claimed invention as recited in instant claims 1, 4, 7-10, 12 and 20 obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and the further discussion above with respect to the amended claims.
With regards to instant claims 2-3, 14, 18, 19, 21, and 22, Koike also discloses an embodiment comprising the configuration of D/C/B/C/B/A as noted above, wherein based upon the materials as disclosed by Koike for each of the layers as discussed in detail above, transparent supporting base (D) reads upon the claimed transparent substrate (S); the first high refractive index thin film layer (C), particularly of titanium dioxide, reads upon the claimed first dielectric layer of high refractive index (H1); the low refractive index thin film layer (B), particularly silicon dioxide, reads upon the claimed second dielectric layer of low refractive index (L1); the second high refractive index thin film layer (C), particularly titanium dioxide, broadly reads upon the third dielectric layer of high refractive index (H2) of instant claims 2, 14, 18, 19, 21 and 22; the second low refractive index thin film layer (B), particularly silicon dioxide, reads upon the claimed fourth dielectric layer of low refractive index (L2) of instant claims 3, 14, 21 and 22, and broadly as in instant claim 19; and the reflecting metal layer (A) such as a chrome layer reads upon the claimed single chromium-based layer (C).  Koike further discloses, in terms of the claimed optical thickness of the third dielectric layer (H2), that the thickness of the high refractive index thin film layer (C) is not particularly restricted and that the proper thickness may be selected according to applications of the reflector, wherein for example, when it is applied to a reflection-increasing reflector, after considering a relationship between the refractive index and the thickness, the proper thickness may be determined, with a preferred range including a quarter wave thickness λ/4 nH, more specifically not less than 0.7λ/4nH and not more than 1.3λ/4nH , preferably 0.8 to 1.2λ/4nH and more preferably 0.9 to 1.1λ/4nH (Paragraph 0068); and given that Koike does not specifically require the two high refractive index thin film layers (C) to have the same thickness, one having ordinary skill in the art before the effective filing date would have been motivated to utilize any thickness within the more preferred range taught by Koike for each of the high refractive index thin film layers (C), independent of one another, such that a second high refractive index thin film layer (C) having an optical thickness of 95% or less of the optical thickness of the first high refractive index thin film layer (C) as instantly claimed, e.g. a first (C) of 1.0λ/4nH and a second (C) of 0.9λ/4nH, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and thus the claimed invention as recited in instant claims 2-3, 14, 21, and 22 as well as instant claim 18 given the above values for λ (i.e. 550nm) and nH (e.g. preferably 2.0-3.0 and particularly 2.5 for titanium dioxide as utilized in the examples) would have been obvious over the teachings of Koike given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, with regards to instant claim 19 and the optical thickness of the fourth dielectric layer (L2) or the second low refractive index thin film layer (B) of the D/C/B/C/B/A Koike embodiment, Koike discloses that the thickness of the low refractive index thin film layer (B) is not less than 0.7 λ/8nL and not more than 1.3 λ/8nL, as opposed to a known preferred thickness of λ/4n, wherein when the thickness is too far from the above range, the reflectance of the first reflector is insufficient in some cases (Paragraphs 0051-0056); and given the proximity of the upper limit disclosed by Koike calculated at a wavelength of 550nm (i.e. 1.3 x 550nm/8nL) or an optical thickness of 89.375nm and the claimed lower optical thickness endpoint of 90nm, the claimed invention as recited in instant claim 19 would have been obvious over the teachings of Koike given that one skilled in the art would have reasonably expected the same or similar results at 89.375nm and 90nm.
With regards to instant claims 11 and 13, Koike more broadly discloses that examples of the substance of the high refractive index thin film layer (C) include zirconium oxide, titanium oxide, and the like (Paragraph 0066), and given that it would have been obvious to one having ordinary skill before the effective filing date of the instant invention to utilize any combination of said high refractive index metal oxides or mixed metal oxides thereof that have a refractive index within the preferred 2.0-3.0 refractive index range taught by Koike, the use of a mixed metal oxide of titanium and zirconium as instantly claimed would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 15-16 and 27, as discussed in detail above, Koike discloses thickness ranges for the metal layer (A), high refractive index thin film layer (C), and the low refractive index thin film layer (B), reading upon and/or overlapping the ranges as recited in instant claims 15 and 16, respectively, or combined in instant claim 27, thereby rendering the claimed invention as recited in instant claims 15-16 and 27 obvious over the teachings of Koike given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any thickness for each of the layers falling within the respective ranges taught by Koike.
With regards to instant claims 23-24, Koike discloses that the reflector can be provided with a thin film layer made of other metals, metal oxides or metal compounds, or a known hard coating layer formed thereon to provide increased weather resistance, enhanced stain resistance, anti-scratching property and the like (Paragraph 0029), particularly to protect a metal layer of silver that is easily corrosive (Paragraphs 0070 and 0072), thereby clearly teaching and/or suggesting a protective layer (P) as a last layer as in the claimed invention, and although Koike does not specifically recite that the protective layer is formed from at least one material selected from the group consisting of a silicon oxide, an aluminum oxide, a silicon nitride, and an aluminum nitride as in instant claim 23 and particularly having a thickness as in instant claim 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any of the metal oxides disclosed by Koike, particularly with respect to the layer adjacent to the metal layer in the above configuration, e.g. low refractive index thin film layer (B) such as the preferred silicon dioxide or aluminum oxide (Paragraph 0050), as a protective layer provided on the surface of the metal layer, which as discussed above may be chrome, thereby rendering instant claim 23 obvious over the teachings of Koike; and given that Koike discloses that the protective layer is a “thin film layer”, the use of similar thicknesses or thicknesses on the same order of magnitude as disclosed for the low refractive index thin film layer (B), e.g. 33nm as in Example 7 or Table 1, would have been obvious to one having ordinary skill in the art and would read upon the claimed invention as recited in instant claim 24.
With regards to instant claim 25, as noted above, Koike discloses that the first reflector comprising the low refractive index thin film layer (B) and the high refractive index thin film layer (C) laminated at a specific thickness in a specific order so that superior reflection-increasing function is exhibited, resulting in exhibiting high reflectance exceeding the reflectance value of the metal layer (A) alone, with preferred reflectance values being not less than 99%, particularly preferably not less than 100% in comparison and contrasted to aluminum oxide, and given that Koike discloses the use of a transparent glass supporting base (D) that has a transmittance of visible light of preferably not less than 90%, Koike provides a clear teaching and/or suggestion of a glass-side reflectance as instantly claimed (Paragraph 0039).
With regards to instant claims 26 and 28, it is again noted that Koike discloses that the supporting base (D) may be glass, further reciting that it does not matter whether or not the example glasses are tempered (Paragraph 0041), and given that Koike discloses the same materials and thicknesses for the layers as in the claimed invention, it would have been obvious to one having ordinary skill in the art to reasonably expect the reflector taught by Koike to be “temperable” and have a light transmission after heat treatment as recited in instant claim 26, and also exhibit CIELAB a* and b* coordinates on the glass side as recited in instant claim 28 given that the color of the reflector is dependent upon the layer materials and thicknesses thereof.  Alternatively, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum thicknesses of the layers to provide the desired color for a particular end use wherein a neutral color as in instant claim 28 (e.g. a* and b* close to zero) would have been obvious to one having ordinary skill in the art particularly given the various end uses disclosed by Koike (Paragraph 0086).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks with regards to the teachings of Koike.  Specifically, with respect to Koike, the Applicant first argues that based on the description in Paragraph 0034 which recites, “In addition to silver” and not “In replacement of silver” with respect to the chrome as relied upon by the Examiner as well as Claim 1 of Koike requires silver and that Paragraphs 0044 and 0072 describe the use of other metal layers to enhance adhesion of the metal layer having silver as the main component to the supporting base (D) and/or to protect the silver, one of ordinary skill in the art would allegedly not be motivated to replace the Koike metal layer having silver as the main component with a metal layer consisting essentially of chromium as now recited in amended claim 1 (see last three paragraphs of page 10 through the first three paragraphs of page 11 of the response).  However, the Examiner respectfully disagrees and notes that Paragraphs 0031-0035 are clearly directed to the metal layer (A), as this section is entitled, and not any additional metal layer(s) that may be incorporated into the overall laminate structure as more broadly described in Paragraphs 0044 and 0072 for adhesion and/or protection as argued by the Applicant; and given that Paragraph 0032 clearly recites that pure silver or silver alloy are “particularly preferably cited” for the metal layer (A) and discloses metals or components other than silver that may be incorporated into a metal layer in addition to silver as the main component thereof, i.e. silver alloy; with Paragraph 0033 reciting “In this case” which clearly refers to when silver is utilized as the main component of the preferred metal layer; Paragraph 0034 clearly reciting “In addition to silver, known metal layers having high reflectance…can be used”, i.e. for the Metal Layer (A) as this section is clearly entitled, wherein “high reflectance” is important for the metal layer (A) and would not necessarily be of importance for a metal layer provided for adhesion and/or protection as argued by the Applicant; Paragraph 0035 clearly reciting that the “metal layer (A)…is not particularly restricted”; and further Paragraph 0027 clearly reciting “for example, when the metal layer is made of silver” (emphasis added), Koike taken as a whole clearly teaches that the metal layer (A) may be formed from a “high reflectance” metal layer other than silver such as a chrome layer as in the instantly claimed invention and hence Applicant’s arguments with respect to the claimed single layer (C) consisting essentially of chromium are not persuasive.
The Applicant also argues that an essential feature of the Koike invention is the specific thickness of the low refractive index layer in contact with the silver layer, a feature specifically discussed and analyzed by the Examiner above, arguing that Koike “does not make known a low refractive index layer having an optical thickness of 95-200nm as now recited in Claim 1” and that “[a]ccordingly a conclusion that Claim 1 or any Claim depending therefrom is obvious over Koike [allegedly] cannot be supported”.  However, the Examiner respectfully disagrees and incorporates by reference the discussion above with regard to the specific thickness of the low refractive index layer as taught by Koike in comparison to the claimed optical thickness of 95-200nm, wherein as noted above, Koike discloses an optical thickness range of about 48nm to about 89nm close to the claimed 95nm endpoint when utilizing 550nm as the wavelength of interest, and given that the wavelength of interest is not specifically limited by Koike to 550nm and instead is dependent upon the intended end use of the reflector as clearly taught by Koike such that a wavelength of 600nm may be utilized as the set visible wavelength in the invention taught by Koike and thus the optical thickness range of the low refractive index layer would be 52.5nm to 97.5nm overlapping the claimed thickness range, wherein Koike also clearly discloses that the optical thickness of the layer is a result-effective variable, and that the Applicant has provided no clear showing of criticality and/or unexpected results for the amended range of 95-200nm, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Koike for the reasons discussed in detail above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 4/11/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima (USPN 4,955,705) discloses a multi-layered back-reflecting mirror comprising a transparent substrate, a dielectric multi-layered film formed on the substrate, and a metal film such as a Cr film formed thereon having a reflectance of preferably 30% or more, particularly 50-80%, wherein the first dielectric layer is a high refractive index layer having a thickness of λ0/2 and the thickness of the adjacent low refractive index layer is 0.05-0.4 λ0, as opposed to typical λ0/4 thicknesses, in order to provide a reflecting mirror having excellent glare prevention and excellent visibility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 6, 2022